Title: From George Washington to Joseph Reed, 20 August 1780
From: Washington, George
To: Reed, Joseph


					
						Dear Sir
						Head Quarters Orange Town 20th Augt 1780
					
					I had this morning the honor of yours of the 17th from Trenton. When I ordered the Militia of Pennsylvania to assemble at their place

of rendezvous, I was in hopes that our supply of provisions would have been adequate to their subsistence with the Army: But, from repeated and a lately pointed representation from the Commy General, I find myself very unfortunately disappointed. I can with every exertion, scarcely keep the Army in this Camp (intirely Continental) fed from day to day. In this situation, it will be only adding to our distress to bring forward the Men under your Excellency’s command—to halt them any where betwee⟨n⟩ this and Delaware would be in fact the same thing, and altho’ ordering them back to their Counties may be attended with some inconveniencies and delays hereafter, yet necessity constrains me to do it in some measure. I would wish you immediately to send orders to those of the remoter Counties, who have not yet joined you, to return for the present, but to hold themselves in readiness to move again upon the shortest notice. Should you be of opinion that those of Philada and the neighbouring Counties, who are already embodied and under your command, could take a position in the County of Bucks, where they could be subsisted without interfering with the supplies coming on for the Army, I should prefer it to disbanding them; for to be candid, I fear so much time will be lost in getting them out again after the second division of the French Troops and Ships (hourly expected) arrive, that the Season for action will have glided away, and that we shall on that account be unable to prosecute the intended operation. But should your Excellency be of opinion that they may return home, and be collected again in the course of a few days when wanted—I shall have no objection. The Delaware Militia being but a handful of Men, and those armed and accoutered by the public, I have thought it better to order them forward than, by countermanding them, run the risque of losing the public Stores which they have drawn. I am infinitely obliged to you for providing your people with Camp Equipage, as it would not have been in my power to have furnished them with a sufficient quantity, if with any at all.
					It is a most mortifying reflexion, that we should not, at this advanced period of the Campaign, have Magazines of provision for even one half the Men necessary for our intended operations. I can only hope that this is owing to the new Crop not having yet come into use, and that by the time of the arrival of the 2d division, upon which the commencement of our operations will depend, we shall be in a situation to draw a head of Men together. I have every assurance from the French Land and Sea Commanders that the second Division may, without some very unexpected accident, be daily expected. Should we, upon the arrival of this reinforcement, be found, after all our promises of a cooperating force, deficient in Men—provision and every other essential—Your Excellency can easily conceive what will be the opinion of our Allies, and of all the World, and what will be the consequences in the

deranged—distracted State of our Affairs—And that we shall be found in this situation, unless the most vigorous exertions are made by the several States to send in those supplies which are demanded of them, I am as well convinced as I am of any one thing in nature.
					Let me conjure you then my dear Sir to make the proper use of every moment of the time which we have ⟨yet left—⟩The fa⟨ir⟩est prospect⟨s are⟩ held out to us, and if we do not embrace the opportunity which now presents itself, and which is certainly within our reach, if we will make use of the means in our power—can we expect ever to have the offer repeated? I have the honor to be with great Respect and Esteem Yr Excellency’s most obt and humble Servt
					
						Go: Washington
					
					
						P.S. I duly recd your Excellency’s favr of the 3d and 7th.
					
				